      Case 2:20-cv-00038-SMJ    ECF No. 90     filed 12/11/20   PageID.1040 Page 1 of 2


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Dec 11, 2020
2                                                                       SEAN F. MCAVOY, CLERK



3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     WASHINGTON STATE                           No. 2:20-cv-00038-SMJ
5    UNIVERSITY,

6                             Plaintiff,        ORDER GRANTING
                 v.                             STIPULATED DISMISSAL
7
     PRO ORCHARD MANAGEMENT
8    LLC, a Washington limited liability
     company; and APPLE KING LLC,
9    a Washington limited liability company.

10                            Defendants.

11

12         On December 10, 2020, the parties filed a Stipulated Motion to Dismiss with

13   Prejudice. ECF No. 88. Consistent with the parties’ agreement under Federal Rule

14   of Civil Procedure 41(a) and for good cause shown, IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 88, and

16               Stipulated Motion to Expedite, ECF No. 89, are GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER GRANTING STIPULATED DISMISSAL – 1
      Case 2:20-cv-00038-SMJ     ECF No. 90   filed 12/11/20   PageID.1041 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 11th day of December 2020.

5
                        __________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING STIPULATED DISMISSAL – 2
